Citation Nr: 0213836	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected hepatitis.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a hemorrhoidectomy.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected dermatitis.  

4.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.  






REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO.  

(The issues of increased ratings for the service-connected 
hepatitis and dermatitis, as well as the matter of a 10 
percent rating based on multiple, noncompensable service-
connected disabilities, are the subjects of the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected hemorrhoidectomy residuals are not 
shown to include irreducible large or thrombotic hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of a hemorrhoidectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, including Diagnostic 
Code 7336 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the July 2001 Statement of the 
Case and January 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  Moreover, the veteran underwent a 
VA examination in conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran asserts that he should be assigned a compensable 
rating for the service-connected hemorrhoidectomy residuals.  

In July 2000, the veteran underwent a VA examination and 
denied having fecal leakage, thrombosis or loss of sphincter 
control since the 1945 hemorrhoidectomy.  

The examination report also stated that the veteran basically 
had had "no trouble."  Upon examination, the examiner found 
the veteran's sphincter tone and size of the lumen to be 
normal.  

Likewise, the veteran exhibited no external hemorrhoids or 
fissures, and his stool was heme negative.  The examiner 
diagnosed the veteran as having a "hemorrhoidectomy."  

The VA treatment records, dated from June 2000 through 
November 2001, show that, upon rectal examination in October 
2000, the veteran had normal sphincter tone.  

Furthermore, on March 2001, the veteran had complaints of 
having painful hemorrhoids for five days without bleeding.  

Finally, in the Substantive Appeal, dated July 2001, the 
veteran stated that he suffered from hemorrhoids from "time 
to time."  

The veteran is currently rated as noncompensable pursuant to 
Diagnostic Code 7336.  

Pursuant to Diagnostic Code 7336, a noncompensable evaluation 
is warranted for mild or moderate internal, or external, 
hemorrhoids.  Large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, warrants a 10 percent rating, and hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures warrants a 20 percent rating.  38 C.F.R. 4.114, 
Diagnostic Code 7336 (2002).  

After reviewing the evidence, the Board concludes that a 
compensable rating is not warranted for the service-connected 
hemorrhoidectomy residuals.  

In this regard, the evidence shows that the veteran's 
sphincter and lumen size were normal.  There was no evidence 
of fissures or blood in his stool.  The July 2000 VA examiner 
also stated that the veteran did not suffer from fecal 
leakage, thrombosis or loss of sphincter control.  

While the Board recognizes the veteran's complaints that he 
has problems with hemorrhoids from "time to time," a level 
of disability that is greater than "mild to moderate" is 
not demonstrated.  

The evidence does not show irreducible large or thrombotic 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences or persistent bleeding, secondary anemia 
or fissures.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected hemorrhoidectomy is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

An increased (compensable) rating for the service-connected 
hemorrhoidectomy is denied.  



REMAND

The veteran also contends that he is entitled to compensable 
ratings for the service-connected hepatitis and dermatitis.  
After carefully reviewing the claims file, the Board has 
determined that in order to fully evaluated these claims, 
further development is needed.  

As to the veteran's skin disability, the regulations were 
recently revised.  These changes in the rating criteria 
became effective on August 30, 2002.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, the issue of whether a compensable rating is 
warranted under the new criteria must be remanded for RO 
consideration in order to prevent any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Likewise, the Board finds that the July 2000 VA examination 
was inadequate to fully evaluate the severity of the 
veteran's service-connected dermatitis and hepatitis.  
Therefore, the veteran should be scheduled for VA 
examinations.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.  

The RO should undertake to develop the issue of entitlement 
to a 10 percent rating based upon multiple, noncompensable, 
service-connected disabilities, pursuant to 38 C.F.R. § 3.324 
for appellate review by the Board.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment, VA 
or private, he has received for the 
service-connected residuals of hepatitis 
B and skin disability since 1999.  The RO 
should undertake to obtain copies of all 
such pertinent treatment records.  

2.  Thereafter, the veteran should be 
scheduled for VA examinations to 
determine the current severity of the 
service-connected hepatitis and 
dermatitis.  The claim folder should be 
made available to the examiners for 
review in connection with the 
examinations.  All indicated testing 
should be undertaken in this regard.  
Detailed clinical findings should be 
reported in terms of the Rating Schedule.  

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This review 
should include evaluating the severity of 
the veteran's service-connected skin 
disability in accordance with the revised 
criteria, effective on August 30, 2002.  
Likewise, the case should be reviewed and 
developed in accordance of the provisions 
of 38 C.F.R. § 3.324 as indicated.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



